 



EXHIBIT 10.1.1
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This Partner Agent Program Agreement (“Agreement”) is entered into as of the
11th day of May, 2005 (the “Effective Date”) by and between Specialty
Underwriters’ Alliance, Inc. and its property and casualty insurance
subsidiaries and affiliates (collectively the “Company”) and Specialty Risk
Solutions, LLC (the “Partner Agent”).
The parties hereto agree to develop and administer an insurance program known as
described in Exhibit A attached hereto. This Agreement pertains only to that
Program business, with the Company and the Partner Agent agreeing as follows:

I.   AUTHORITY

  A.   Partner Agent’s authority is subject to the terms of this Agreement and
Company’s Program description, underwriting guidelines, system templates,
service standards, form and rate and other filings, and authority limits
provided by Company to Partner Agent (“Company Guidelines”). Company appoints
Partner Agent as its exclusive Partner Agent for five (5) years for the Program
from the Effective Date within the territory specified in the Company Guidelines
solely for the following purposes:

  1.   To solicit, receive, and bind proposals for commercial lines insurance in
accordance with the Company Guidelines.     2.   To pre-screen applications and
estimate rates and/or premiums in accordance with the Company Guidelines.     3.
  To endorse in-force policies in accordance with Company Guidelines.     4.  
To collect, receive, account for, and pay to Company, premiums on policies
written by Company, and to refund to the policyholder or insured, as appropriate
(or to Company if requested by Company), return premiums as provided in the
applicable policy.     5.   To issue, countersign (where necessary), and deliver
policies executed by authorized officers of Company.     6.   To effect
conditional renewals, cancellation and non-renewal of policies in accordance
with Company Guidelines and applicable law.

  B.   Partner Agent may delegate its authority in writing to designated
employees.     C.   Partner Agent’s authority is subject to compliance with (and
Partner Agent shall not alter, modify, or change and shall not waive any
provision in) the applicable forms, rules, or rates of Company, according to
their exact terms and to all applicable laws and regulations.     D.   Company
shall have the right to reject any application or business submitted by Partner
Agent or to modify, cancel, or refuse to renew any policies written by Company
hereunder by giving Partner Agent written notice of effective date of changes
that would affect this business.     E.   Partner Agent shall, within twenty
(20) calendar days of the inception of coverage, provide to Company all data and
statistical information relating to the underwriting of accounts. Partner Agent
is authorized to issue binders, certificates or other evidence of insurance.    
F.   The Company Guidelines may be amended or new Company Guidelines may be
adopted at the Company’s discretion without the need to amend this Agreement.
Such amendments or new Company Guidelines will be provided to the Partner Agent
in writing and must be implemented by Partner Agent in accordance with Company’s
instructions. Company will give Partner Agent reasonable notice in which to
enact such changes.

1



--------------------------------------------------------------------------------



 



  G.   Company retains the right to modify, cancel, conditionally renew or
non-renew any and all policies solely in Company’s discretion.     H.   Partner
Agent has no authority to solicit, negotiate or place any reinsurance on behalf
of Company.

II.   OBLIGATIONS OF AGENT

  A.   Partner Agent represents and warrants that (i) Partner Agent has any and
all ownership or other rights in the business contemplated herein necessary to
place such business with Company under this Agreement; (ii) Partner Agent
placing business under this Agreement is not in violation of any duty or
obligation owed to any other entity or person; and (iii) Partner Agent is, and
will continue to be, authorized and licensed to perform all acts set out in this
Agreement while providing services under this Agreement.     B.   The Program,
as more specifically described in the Company Guidelines and in Exhibit A of
this Agreement, will be mutually exclusive, unless otherwise stated in this
Agreement. Partner Agent will be allowed to complete existing obligations under
insurance policies with other insurance carriers for the Program. Unless
otherwise specifically stated in this Agreement, Company will not accept
business encompassed within the Program from any entity other than Partner Agent
during the term of this Agreement. Partner Agent shall exclusively represent
Company and shall not represent any other insurance company or similar entity in
relation to the Program. Partner Agent may be allowed to write business with
other insurance carriers for any portion of the Program not offered by Company
(“Other Business”) so long as Partner Agent notifies Company in writing of Other
Business and Company has a right of first refusal to write Other Business. In
the event that a conflict exists as to whether Partner Agent is authorized to
represent an existing or prospective policyholder, Company may honor the
policyholder’s written producer of record designation signed by the
policyholder. Notwithstanding the foregoing, Company shall be under no
obligation to honor a written producer of record designation from a policyholder
before accepting business from a designated Partner Agent, and Company’s
determination of which agent of Company represents Company with regard to a
particular policyholder shall be final and binding.     C.   Partner Agent shall
be responsible for compliance with all applicable state and federal laws,
regulations, rules, and requirements relating to the performance of Partner
Agent’s obligations and the general standards, rules, and regulations of the
insurance industry and all Company Guidelines as provided by Company in writing.
    D.   Partner Agent shall keep true, separate, accurate, and complete records
of all transactions related to the policies and all correspondence.     E.   All
records and documents applicable to the business relationship between Company
and Partner Agent shall be maintained by Partner Agent in a form and manner that
is (i) requested by Company, and (ii) secure and in accordance with Company’s
record retention guidelines and insurance regulatory practices. Such records and
documents shall continue to be maintained in a secure manner during the Term and
for a period of no less than five (5) years (or such longer period as Company
may request or is needed in order to preserve such records and documents under
state statutes of limitations) after termination of this Agreement. At the end
of such five (5)-year period or at any time Company requests, Partner Agent
shall provide Company with originals or copies of such records and documents. No
records or documents shall be destroyed at any time prior to five (5) years or
according to state regulation without Company’s prior written consent.     F.  
All records and documents of Partner Agent may be audited, examined, and/or
copied by representatives of Company at any time during normal business hours
and shall be made available for examination to reinsurers, or to any state
insurance department or regulatory body which so requires. Additionally, Partner
Agent shall permit authorized employees and representatives of Company to review
the operations of Partner Agent, both at its place of

2



--------------------------------------------------------------------------------



 



      business and at other locations during business hours upon ten (10) days
written notice by Company.

  G.   Partner Agent shall notify Company within forty-eight (48) hours of
notice or receipt of any complaint filed with any state insurance department or
other regulatory authority relating to the policies, whether against Company or
Partner Agent. The parties will work together to promptly and adequately respond
to any such complaint. If requested by Company, Partner Agent shall prepare a
response to any such complaint or, at Company’s discretion, provide a complete
written account to Company such that Company can respond; however, no response
shall be sent by Partner Agent prior to consulting with Company regarding such
response. Company retains the final authority on all responses relating to
complaints against Company. Company may establish formal complaint handling
procedures for Partner Agent to follow which are consistent with the
requirements set forth herein.     H.   Partner Agent shall not contact any
state insurance department or other regulatory authority, directly or
indirectly, with regard to Company’s business without the prior written consent
of Company. Partner Agent shall notify Company immediately in the event that
Partner Agent receives any contact from any such department or authority with
regard to Company’s business.     I.   Partner Agent shall utilize automated
business processing through Company’s centralized technology system (“Company
System”). Partner Agent shall be responsible for any integration required for
Company System to operate with other third party systems of Partner Agent.    
J.   If Company provides access to Company information or networks through
computer access, Partner Agent shall be responsible for maintaining the security
and integrity of such information and of Company’s systems. Partner Agent shall
not introduce into Company’s systems any virus or other harmful agent. Partner
Agent shall be responsible for assuring the quality of policy, premium,
accounting and statistical data submitted to Company consistent with Company
standards. Partner Agent agrees to adhere to the terms and conditions governing
Partner Agent’s use of any existing Company website or any website Company may
own, make available, operate, acquire, use from time to time, create or sponsor
in the future, and related services available under any such website. These
terms and conditions regarding use of any website or the content of any website
may change without notice to Partner Agent. Partner Agent’s use of these
websites constitutes agreement to the terms and conditions that exist at each
point in time Partner Agent uses any such website. Partner Agent may not use the
name, logo, or service mark of Company or any of its affiliates in any
advertising, promotional material, internet site, or in any material
disseminated by Partner Agent without the prior written consent of Company.
Partner Agent shall maintain copies and provide an original to Company of any
advertisement or other materials approved by Company along with full details
concerning where, when, and how it was used. Use of any authorized item shall be
limited to the scope of the current request and approval, unless specifically
authorized for broader use by Company. Partner Agent must obtain
re-authorization of all items at least annually.     K.   All expenses
associated with Partner Agent’s performance hereunder shall be the
responsibility of Partner Agent, including but not limited to general office
expenses, automation expenses, systems integration expenses, marketing expenses,
broker, producer, or countersigning commissions, fees, and taxes.     L.  
Partner Agent agrees that the Company rates, rating manuals, forms, Company
Guidelines, program analysis, underwriting records, management reports, and any
information as may have been or shall be provided by Company to Partner Agent
(the “Company Confidential Information”) are confidential and proprietary to
Company, shall be considered trade secrets of Company, and shall not be
disclosed to any third parties. Partner Agent agrees to maintain the
confidentiality of the Company Confidential Information. Partner Agent shall be
responsible to ensure that Partner Agent’s employees, agents, and
representatives are aware of and sensitive to the proprietary nature of the
Company Confidential Information, of the importance of confidentiality, and need
to comply with the confidentiality requirements in this Agreement. All Company
Confidential Information shall be returned by Partner Agent to Company
immediately upon request.

3



--------------------------------------------------------------------------------



 



  M.   Partner Agent agrees that Partner Agent and its employees, agents, and
representatives are (i) aware of the sensitive and proprietary nature of any and
all information each may receive with regard to applicants, policyholders,
beneficiaries of policies, and claimants (the “3rd Party Confidential
Information”); and (ii) aware of and will comply with: (a) any and all
applicable laws, regulations, rules, and requirements relating to the 3rd Party
Confidential Information; (b) the general standards, rules, and regulations of
the insurance industry relating to the 3rd Party Confidential Information; and
(c) all written instructions provided to Partner Agent from time to time by
Company relating to the 3rd Party Confidential Information. Partner Agent shall
comply with Company’s privacy policies and shall hold all 3rd Party Confidential
Information in trust and confidence in compliance with Company’s privacy policy,
and shall use the 3rd Party Confidential Information only for the purpose
contemplated in this Agreement. Partner Agent agrees that it shall immediately
refer any question concerning any aspect of Company’s privacy policy to Company
for resolution.     N.   If requested by Company, Partner Agent agrees to become
a member of Company’s Partner Agent committee (“Partner Agent Advisory
Committee”). Partner Agent or appropriate designee shall attend all meetings of
the Partner Agent Advisory Committee, provide input at such meetings, and
cooperate fully with the Partner Agent Advisory Committee in all aspects.     O.
  Partner Agent agrees to purchase a certain amount of Class B exchangeable
common stock (“Partner Agent Stock”) as more specifically outlined in the
Securities Purchase Agreement dated as of the date hereof by and between the
Company and the Partner Agent (“Securities Purchase Agreement”) which is hereby
incorporated by reference as an integral part of this Agreement.

III.   OBLIGATIONS OF COMPANY

  A.   Company shall act in accordance with the terms of this Agreement and will
pay Partner Agent a commission in accordance with Exhibit A (“Commission”) and a
share of profits in accordance with Exhibit B (“Profit Sharing” which, together
with “Commission”, is the “Compensation”) attached hereto and referenced herein.
Partner Agent shall be responsible for paying any compensation due to its sub
producers.     B.   Company shall provide for the payment of all excise taxes,
premium taxes (except surplus lines taxes) and assessments;     C.   Company
shall appoint Partner Agent as required by various state laws and regulations;  
  D.   Company will develop and maintain Company System.

IV.   CLAIMS AND COVERAGE

  A.   Partner Agent shall immediately notify and cooperate with Company if
Partner Agent receives notice of any claim or potential claim which could
involve Company, any of its affiliates or subsidiaries, or the business written
hereunder.     B.   Partner Agent has no authority to adjust or settle any
claims arising out of or in connection with policies, shall not make any
statements regarding the application of coverage to specific situations, whether
actual or hypothetical, and shall not commit Company to any liability in
connection with any actual or potential claim or loss.     C.   Partner Agent
shall immediately report all claims, or potential claims, suits, or losses
relating to the policies to Company or to an assigned adjuster or claim
representative who has been designated by Company. Partner Agent shall cooperate
fully with Company or the assigned adjuster or claim representative in the
investigation, adjustment, settlement, and payment of claims and coverage
matters. All records, files, correspondence, or other materials pertaining to
claims shall be the sole property of Company.     D.   Company will consult with
Partner Agent on the selection of vendors and claims handling procedures
(“Vendor Selection and Claims Procedures”). Company retains sole discretion for
Vendor Selection and Claims Procedures.

4



--------------------------------------------------------------------------------



 



V.   COMPENSATION OF AGENT

  A.   Company shall pay Partner Agent the Commission and Profit Sharing as
respectively described in Exhibit A and Exhibit B.     B.   With one hundred
eighty (180) days advance written notice, for reasons related to regulatory
constraints or industry issues including but not limited to Program coverage
resulting in an insurance industry or market downturn, the Company reserves the
right to adjust Partner Agent’s Commission as described in Exhibit A.     C.  
Effective at any time after a minimum of one hundred eighty (180) days advance
written notice to Partner Agent, Company may adjust the current payout period of
Profit Sharing as described in Exhibit B.     D.   It is understood and agreed
that the Compensation paid hereunder shall be full compensation for all services
rendered by Partner Agent pursuant to this Agreement.     E.   Partner Agent
shall refund Commission, or other fees or amounts retained by Partner Agent, to
the policyholder or insured, as appropriate, or to Company if requested by
Company, from Partner Agent’s own funds on a pro-rata basis on return premiums
at the same rate as paid to Partner Agent.     F.   The Commission applicable to
multiple year policies (if Company has bound such policies through Partner
Agent) shall be the Commission that is in effect for such policy during the year
in which the policy is initially written, and such Commission shall apply
throughout the term of any such policy.     G.   Partner Agent shall have no
authority to, and shall not collect any fee(s) on, the policies unless
specifically authorized by Company and permitted by law.     H.   Partner Agent
shall calculate Commission based on premiums collected by Partner Agent for
policies reported to Company.

VI.   PREMIUMS AND ACCOUNTING

  A.   Partner Agent shall be responsible for collecting premiums, whether
advance, deposit, developed, installment, audit, renewal, additional, or
otherwise, on all policies other than direct-bill policies. Despite the
foregoing, however, Company reserves the right, in its sole discretion, to
communicate with, to directly collect premium from, and/or to cancel or
non-renew policies of, its insureds. Except as otherwise provided in this
Agreement, Partner Agent shall be liable for and pay all earned premium to
Company, even if Partner Agent does not collect such premium from the
policyholder. Uncollected premiums shall be remitted from Partner Agent’s own
funds and not the Premium Trust Fund. Partner Agent may deduct Commission from
the Premium Trust Fund.     B.   Within 10 days from the last day of each month,
Company shall provide Partner Agent with a monthly itemized statement (the
“Statement”) of money due to Company. Amounts due to Company pursuant to the
Statement shall be remitted to Company on or before the fifteenth day of the
following month the Statement was rendered. In the event of differences between
Partner Agent’s and Company’s records, Partner Agent shall provide all necessary
information to permit proper adjustment. Any dispute respecting such Statement
shall be resolved based on Company’s records.     C.   All premiums collected by
Partner Agent are the property of Company, shall not be commingled with any
other funds, shall be held in trust on behalf of Company in a fiduciary
capacity, and shall be deposited and maintained in an account separate and
segregated from Partner Agent’s own funds or funds held by Partner Agent on
behalf of any other company or person (the “Premium Trust Fund”). The Premium
Trust Fund shall be placed in an interest bearing account in a bank and account
approved by Company in advance. Unless Partner Agent has breached this
Agreement, Partner Agent shall be authorized to retain the interest on the
Premium Trust Fund.

5



--------------------------------------------------------------------------------



 



      Company may request at any time, and Partner Agent shall provide, a
reconciliation of the funds deposited in, and balance due to Company from, the
Premium Trust Fund.     D.   The omission of any item(s) by the Company from the
Statement does not affect Partner Agent’s responsibility to properly account for
policies and pay all amounts due, nor does it prejudice the rights of Company to
collect such amounts.     E.   Partner Agent shall be liable for premiums on
policies written through submissions to Partner Agent by other brokers or
producers, whether or not collected by Partner Agent or such brokers or
producers.     F.   No premium advances may be made by Partner Agent from the
Premium Trust Fund, and premium advanced on behalf of any insured by the Partner
Agent shall not be reversed. Partner Agent accepts full responsibility for such
premiums.     G.   After making a diligent effort to collect such premiums and
submitting documentation of that diligent effort to Company which Company
reasonably determines to be sufficient, Partner Agent may request in writing
that premiums due as a result of audit of a particular insured be collected
directly by Company. Company agrees to assume responsibility for collecting such
additional premiums. Company will have no obligation to collect amounts
hereunder unless Partner Agent’s written request is made within 45 days of the
billing date shown on the audit statement. Partner Agent shall not be entitled
to Compensation on premiums Partner Agent requests Company to collect or Company
undertakes to collect, regardless of the amounts collected by Company.     H.  
Should Partner Agent default in any payment of premiums on any policy, Company
shall have the right to require that all premiums on all policies are due and
payable immediately.     I.   Partner Agent agrees to be responsible for the
payment of any applicable surplus lines taxes and the filing of all affidavits
as required by the applicable entities, and shall provide Company with written
evidence of such payment and compliance on a quarterly basis.     J.   Partner
Agent shall not be entitled to any Compensation on any premium which Company
determines (i) to collect (whether or not collected), (ii) in its sole
discretion to write-off, or (iii) is overdue and is collected by Company,
regardless of the amounts collected. Nothing contained herein shall alter
Partner Agent’s obligation to remit all premium to Company, whether or not
collected.

VII.   INSURANCE AND INDEMNITY

  A.   Partner Agent shall maintain the following insurance amounts with an
insurer having a rating with A.M. Best of at least “A–”: (i) errors and
omissions insurance covering Partner Agent and its employees in the minimum
amount of $1,000,000 per claim, $2,000,000 aggregate, with a deductible not
exceeding an amount agreed by Company, (ii) fidelity insurance covering Partner
Agent and its employees in the minimum amount of $1,000,000 and (iii) general
liability insurance covering Partner Agent and its employees in the minimum
amount of $1,000,000. Partner Agent agrees to immediately notify Company when it
receives notice of lapse, increased deductibles, decreased coverage,
non-renewal, or termination of any such coverage. Partner Agent agrees to notify
Company of any claim brought under any errors and omissions or fidelity
insurance which arises out of or is connected with a policy or policies. At the
inception of this Agreement and on or before January 31 of each year thereafter,
Partner Agent shall furnish Company proof of this insurance.     B.   Company
agrees to fully indemnify, defend, and hold harmless Partner Agent from any and
all liability, claims, demands, suits, fines and penalties, expenses, costs and
attorney fees, made or assessed against or incurred by Partner Agent or the
officers, directors, or affiliates of Partner Agent, that may arise by reason of
any act, error, or omission of or any misrepresentation by Company or its
officers or employees.     C.   Partner Agent agrees to fully indemnify, defend,
and hold harmless Company from any and all liability, claims, demands, suits,
fines and penalties, expenses, costs and attorney fees, made or assessed against
or incurred by Company or the officers, directors, or affiliates of Company,
that

6



--------------------------------------------------------------------------------



 



      may arise by reason of any act, error, or omission of or any
misrepresentation by Partner Agent, its officers or employees, or brokers or
producers submitting business to the Partner Agent pursuant to this Agreement.  
  D.   The indemnifying party shall have the right to direct the investigation,
settlement, and defense of any such claim, complaint or action. If the
indemnifying party assumes the defense of any such action, such party shall not
be liable to the indemnified party for any expenses incurred by such indemnified
party in connection with such action.

VIII.   TERM AND TERMINATION

  A.   This Agreement shall commence on the Effective Date and shall be
continuous until terminated (the “Term”).     B.   At any time during the Term
hereof, Partner Agent may terminate this Agreement without cause on one hundred
eighty (180) days written notice of termination to Company. Partner Agent’s
authority to place new business with Company shall cease immediately upon
receipt of such notice of termination. Partner Agent’s authority to renew
business with Company shall cease as of the effective date of termination.    
C.   At any time during the Term, Company may terminate this Agreement on one
hundred eighty (180) days (or such longer period as mandated by regulation)
written notice of termination to Partner Agent if Partner Agent has not met the
Company Guidelines pertaining to profitability and/or production. Partner
Agent’s authority to submit new business with Company will cease on ninety
(90) days after receipt of such notice of termination. Partner Agent’s authority
to submit renewals with Company shall cease as of the effective date of
termination. Any disputes regarding Company Guidelines shall be determined in
Company’s sole discretion.     D.   Upon written notice, Company may immediately
terminate this Agreement in whole or in part for cause, which shall include, but
not be limited to, the following:

  1.   Partner Agent, or its parent or any affiliated corporation becomes
insolvent, institutes or acquiesces in the institution of any bankruptcy,
financial reorganization, or liquidation proceeding or any such proceeding is
instituted against Partner Agent or its parent corporation (Partner Agent shall
immediately notify Company of same); or     2.   Partner Agent, or the owner of
a controlling interest in Partner Agent, sells, exchanges, transfers, assigns,
consolidates, pledges or causes to be sold, exchanged, transferred, assigned,
consolidated, or pledged: (i) all or substantially all of the assets of Partner
Agent, or any entity controlling Partner Agent, to a third party, or (ii) a
controlling interest in Partner Agent, or any entity controlling Partner Agent,
to a third party (Partner Agent shall immediately notify Company of same); or  
  3.   Partner Agent fails to correct material deficiencies as noted in any
agency audit or program review within the time frame set out in the audit; or  
  4.   Partner Agent fails to render timely and proper reports or premium
accounting as required, or remit premiums when due; or     5.   Partner Agent
fails to maintain premium funds in trust as required in this Agreement; or    
6.   Partner Agent engages in acts or omissions constituting abandonment, fraud,
insolvency, misappropriation of funds, material misrepresentation, or gross and
willful misconduct; or     7.   Partner Agent’s license or certificate of
authority is cancelled, suspended, or is declined renewal by any regulatory body
within the Territory where Partner Agent transacts or services policies (Partner
Agent shall immediately notify Company of same); for fraud or if for more than
thirty (30) days for any other reason; or     8.   Partner Agent otherwise
materially breaches this Agreement.

  E.   In the event this Agreement is terminated or any authority of Partner
Agent is suspended, limited, or terminated (whether by Company, Partner Agent,
or agreement of the parties), Partner Agent

7



--------------------------------------------------------------------------------



 



      shall, subject to all terms, conditions, and restrictions contained in
this Agreement, service all business until all such business has been completely
cancelled, non-renewed, or otherwise terminated and all claims hereunder have
been closed. Company may, in its sole discretion, immediately suspend or
terminate Partner Agent’s continuing service obligation as outlined in Program
Guidelines. Notwithstanding the foregoing, Partner Agent shall not, without the
prior written approval of Company, increase or extend the Company’s liability
under, extend the term(s) or condition(s) of, or cancel and re-write, any
policies.         If Partner Agent fails to fulfill any service obligation under
this Agreement or comply with this Agreement, then Partner Agent shall reimburse
Company any expense incurred by Company as a result of non-compliance, or in
servicing or arranging for the servicing of business, or such amounts may be
offset by Company.     F.   Any notice of termination shall be in writing and
sent by certified mail or personally delivered. Such notice shall be deemed
received three (3) days from the date of mailing or, if personally delivered,
the date delivered. Unless changed by giving written notice to the other party,
the addresses of the respective parties are:         Partner Agent:

          Specialty Risk Solutions, LLC
          150 S. Wacker Drive, Suite 1300
          Chicago, IL 60606
          Facsimile: 312-251-3170
          Attn: Scott H. Keller, Managing Member

      Company:

          SpecialtyUnderwriters’ Alliance, Inc.
          222 South Riverside Plaza
          Chicago, IL 60606
          Facsimile: 1-312-277-1800
          Attention: Scott Goodreau, General Counsel

IX.   GENERAL PROVISIONS

  A.   If Partner Agent breaches this Agreement for any reason whatsoever,
Company may, in lieu of terminating the Agreement, suspend some or all of the
authority of Partner Agent under this Agreement. Additionally, Company may
suspend the authority of Partner Agent during the pendency of any dispute
regarding termination or suspension.     B.   During the Term and following
termination of the Agreement, if Partner Agent has made full payments of all
amounts due Company and continues to do so in a timely manner, then the
expirations and renewals shall be the property of Partner Agent; provided,
however, that Company shall have the absolute right to write or renew such
business as may be required by law, and to take any and all actions with regard
to the business as may be required in order to service the business or as may be
required by law or pursuant to the policy’s terms.         If, during the Term
and following termination of this Agreement, Partner Agent has not made full
payment to Company, the expirations and renewals shall not be the property of
Partner Agent, and the Company shall be entitled to the expirations and
renewals, and the use and control of the expirations and renewals shall be
vested in Company for sale, use, or disposal as Company deems fit.

8



--------------------------------------------------------------------------------



 



  C.   Partner Agent will advise Company promptly if it, an employee of Partner
Agent, or any of Partner Agent’s brokers or producers have been or are in the
future convicted of a felony.     D.   This Agreement and the Securities
Purchase Agreement constitute the entire agreement between Company and Partner
Agent and supersedes any and all other agreements, either oral or written,
between Company and Partner Agent with respect to the business. No waiver by
either party to enforce any provisions of this Agreement will be effective
unless made in writing and signed by an authorized officer of Company and
Partner Agent and shall be effective as to the specifically stated waiver date.
No amendment to this Agreement will be effective unless made in writing and
signed by the parties hereto, and specifying the effective date of such
amendment.     E.   Company may combine or offset any balances or funds owed by
Partner Agent to Company against any balances or funds owed to Partner Agent by
Company under this Agreement or any other agreement between the parties. Because
the funds held by Partner Agent are held in trust for Company, Partner Agent may
not offset any balance due from Company to Partner Agent under this Agreement or
under any other agreement with Company or any other party against the Premium
Trust Fund.     F.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its rules
regarding conflict of laws. Notwithstanding the foregoing, matters relating to
agency termination and Partner Agent’s right or Company’s obligations on
termination shall be governed solely by the applicable insurance laws, if any,
of the state in which Partner Agent is domiciled. The parties hereto consent to
the jurisdiction of the courts of the State of Illinois in any matters
pertaining to this Agreement which are not otherwise resolved in accordance with
subsection G. below.     G.   Except as provided herein, all unresolved
differences of opinion or disputes between Company and Partner Agent arising out
of or in connection with this Agreement or any transaction hereunder shall first
be attempted to be settled by a good faith meeting of a member of senior
management of each of Company and Partner Agent and/or by mediation. If any
unresolved differences of opinion or disputes still exist after such meeting,
then such matters shall be submitted to arbitration in accordance with the rules
relating to commercial arbitration of the American Arbitration Association.
Arbitration initiated by one party will allow the other party to select the
situs of the arbitration proceedings. Notwithstanding the foregoing, Company
shall be entitled to the issuance of an injunction or other legal or equitable
action to obtain premiums or monies due, to prohibit Partner Agent’s use of
funds, to prohibit Partner Agent’s writing business in violation of this
Agreement, or to require Partner Agent’s deposit of such funds in accordance
with this Agreement. If Company prevails in any such action, the cost and
expense thereof, including attorneys’ fees, shall be borne by Partner Agent.    
H.   Partner Agent may not assign this Agreement, delegate its duties, or assign
its rights under this Agreement, unless otherwise agreed upon and authorized in
writing in advance by Company.     I.   This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument.     J.   The parties hereby agree
that all provisions of this Agreement shall survive termination, except that
Paragraph I (A) hereof shall only survive as modified by Article VIII.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Effective Date first above written.
Specialty Underwriters’ Alliance, Inc.

     
By:
  /s/ WILLIAM LODER
 
   
Name Printed:
  William Loder
Title:
  Senior Vice President, Chief Underwriting Officer

9



--------------------------------------------------------------------------------



 



Specialty Risk Solutions, LLC

     
By:
  /s/ SCOTT H. KELLER
 
   
Name Printed:
  Scott H. Keller
Title:
  Managing Member

10



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMISSION SCHEDULE

A.   Except as otherwise provided in this Commission Schedule, Partner Agent’s
Commission shall be as follows:

              Program Description   Line of Business   Maximum Rate of
Commission
Specialty Risk Solutions - Large Accounts for Schools, Municipalities and Pools
associated with this business requiring SIR’s and Special pricing and
structures.
  All Commercial Property & Casualty and lines of business including Workers’
Compensation     15 %

B.   The rates of Commission provided in this Schedule do not relate to the
following types of business:

  1.   Business which Company determines is specially rated, specially
classified, or specially reinsured;     2.   Business written subject to a
participating plan;     3.   Business placed through assigned risks, fair plans,
pools, or other risk-sharing associations.

      Commission rates for all such business shall be negotiated on an
individual policy basis and agreed by Company in writing.

C.   Commissions different than provided herein may be agreed to in writing
between Partner Agent and Company, and such agreement shall supercede this
Commission Schedule.

11



--------------------------------------------------------------------------------



 



EXHIBIT B
PROFIT SHARING SCHEDULE
The Profit Sharing Due to Partner Agent will be calculated using the following
Tables:
Table I
Profit Sharing Year [ ]

                  Premium            
 
  1.   Eligible Earned Premium for Profit Sharing Year   $    
 
             
 
               
 
  2.   Premium Written Off   $    
 
             
 
               
 
  3.   Ceded Facultative Reinsurance   $    
 
             
 
               
 
  4.   Net Eligible Earned Premium   $    
 
             
 
      (Line 1 minus Line 2 minus Line 3)        
 
                Expenses            
 
  5.   Commissions incurred for Profit Sharing Year   $    
 
             
 
               
 
  6.   Losses and ALAE Incurred for Profit Sharing Year   $    
 
             
 
               
 
  7.   TPA Claims Fee for Profit Sharing Year   $    
 
             
 
               
 
  8.   Claims Charge for Profit Sharing Year (% times line 4)   $    
 
             
 
               
 
  9.   IBNR Charge for Profit Sharing Year   $    
 
             
 
               
 
  10.   Taxes, Licenses and Fees for Profit Sharing Year   $    
 
             
 
               
 
  11.   Operating Charge (% times line 4)   $    
 
             
 
               
 
  12.   Dividends Incurred for Profit Sharing Year   $    
 
             
 
               
 
  13.   Expense Total (Sum of Lines 5, 6, 7, 8, 9, 10, 11 and 12)   $    
 
             
 
                Profit Sharing Year Result        
 
  14.   Profit Sharing Year Result (Line 4 minus line 13)   $    
 
             
 
      (Can be negative)        
 
               
 
  15.   Profit Sharing Factor     50 %
 
               
 
  16.   Profit to be Shared (Line 14 times Line 15)   $    
 
             
 
      (Can be negative)        
 
               
 
  17.   Payout Factor     %  
 
             
 
               
 
  18.   Result (Line 16 times Line 17)        
 
      (Can be Negative)   $    
 
             

Based on this Table, the Partner Agent’s Combined Ratio is ___% (line 13 divided
by line 4 times 100). The maximum Profit Sharing due the Partner Agent will be
limited to 7% of Net Eligible Premium per Profit Sharing Year.

12



--------------------------------------------------------------------------------



 



LEGEND
Table I

     
Line 1.
  Eligible Earned Premium shall mean direct premium earned for Profit Sharing
Year which relates to Eligible Business less premium ceded (less ceding
commission received) for treaty reinsurance specifically related to Eligible
Business purchased by the Company for the Profit Sharing Year.
 
   
Line 2.
  Premium Written Off shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.
 
   
Line 3.
  Ceded Facultative Reinsurance shall include earned premium ceded (less ceding
commissions received) for facultative reinsurance specifically related to
Eligible Business purchased by Company for Profit Sharing Year.
 
   
Line 5.
  Commissions shall include the direct commissions and policy fees (if included
in Eligible Earned Premium) incurred by Company for the Profit Sharing Year,
relating to Eligible Business. Additionally, Company shall add to such total any
amounts or expenses of Partner Agent which Company agrees to reimburse, assume,
or share.
 
   
Line 6.
  Losses and ALAE Incurred shall be direct losses and expenses incurred (paid
plus case reserves) by Company on claims reported for the Profit Sharing Year
relating to Eligible Business, excluding unallocated loss adjustment expense,
plus any extra contractual or bad faith payments relating to Eligible Business
less recoveries from Ceded Treaty and Facultative Reinsurance specifically
related to eligible business.
 
   
Line 7.
  TPA Claims Fee shall be actual fees incurred by the Company on behalf of the
Partner Agent for the current Profit Sharing Year.
 
   
Line 8.
  Claims Charge shall be a designated percentage determined by the Company based
on unallocated loss adjustment expense for the current Profit Sharing Year times
Net Eligible Earned Premium.
 
   
Line 9.
  IBNR Charge shall be determined solely by the Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company. The IBNR calculation will take into
consideration the specific lines and classes of business written by the Program
Agent.
 
   
Line 10.
  Taxes and Assessments shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Business allocated by Company to Eligible Earned
Premium including but not limited to residual market, fair plan or guaranty
association assessments.
 
   
Line 11.
  Operating Charge shall be a designated percentage for the current Profit
Sharing Year times Net Eligible Earned Premium. Operating Charge shall be
determined solely at Company’s discretion and shall be based on the operating
expenses of Company not included in any of the line items described herein.
 
   
Line 12.
  Dividends Incurred shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company under Eligible
Business.
 
   
Line 15.
  Profit Sharing Factor shall be 50%. A minimum Eligible Written Premium of
twenty million dollars ($20,000,000) must be achieved within twenty-four
(24) months after the Effective Date of the Agreement for continuation of any
Profit Sharing. Eligible Written Premium shall mean direct premium written for
Profit Sharing Year which relates to Eligible Business.

13



--------------------------------------------------------------------------------



 



     
 
   
Line 17.
  Payout Factor shall be calculated according to the following chart:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              7 Years  
1st Valuation
    10 %
2nd Valuation
    20 %
3rd Valuation
    40 %
4th Valuation
    60 %
5th Valuation
    70 %
6th Valuation
    80 %
7th Valuation
    100 %

14



--------------------------------------------------------------------------------



 



Timing of Calculation of Profit Sharing Due

A.   If Partner Agent meets the Minimum Eligible Written Premium requirements
for a Profit Sharing Year, Company shall calculate Profit Sharing Due to Partner
Agent for the Profit Sharing Period based on Company’s records. Such calculation
shall be provided to Partner Agent sixty (60) days after each Valuation Date.  
B.   Each Profit Sharing Year’s calculation will include a separate
re-calculation of each prior Profit Sharing Year. Re-calculations for each prior
Profit Sharing Year will be as of the current Valuation Date, and will be made
utilizing the formula set forth in Table I. A summary of calculations made for
each Profit Sharing Year will be entered on current Profit Sharing section of
Table II.   C.   Provided that all premium or other amounts due Company shall
have been received by Company, within sixty (60) days after completion of the
calculation of Profit Sharing Due, Company shall pay the amount of Profit
Sharing Due to Partner Agent for the Profit Sharing Period as shown in Table II.

LEGEND
Other Defined Terms used in this Agreement

A.   Eligible Business shall include policies written in the Program pursuant to
this Agreement. Determination of whether a policy is Eligible Business shall be
in the sole discretion of Company.   B.   The Initial Profit Sharing Year of
this Agreement shall be from the Effective Date to December 31st following the
Effective Date (“Initial December Date”). Notwithstanding the foregoing, the
Initial Profit Sharing Year of this Agreement shall be from the Effective Date
to December 31st following the Initial December Date if the Effective Date is
between April 1 and December 31st. Subsequent Profit Sharing Years, if any,
shall be January 1st to December 31st.   C.   Valuation Date shall mean
June 30th of each year. Except as otherwise set forth below, Company shall
continue providing calculations for each Profit Sharing Year through the
June 30th of each successive year following termination of this Agreement, the
Final Profit Sharing Year, or until the parties mutually agree in writing to
close the calculations for a particular Profit Sharing Year or Profit Sharing
Years.

Term and Termination
This profit sharing schedule will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year under this
Agreement will be the Profit Sharing Period ending as of the effective date of
termination.
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII (D), Company shall provide no further Profit Sharing calculations.
General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

15